Citation Nr: 1437865	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-42 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a blood disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and to include as secondary to a service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from February 1980 to May 1980 and from December 1990 to July 1991.  He had service in the Southwest Asia Theater of Operations during the Persian Gulf War from January 1991 to May 1991.  He also served in the Oklahoma Army National Guard from 1980 to 1996.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the appeal in June 2013 for further development.  The case has since been returned to the Board for appellate review.   

Although the issues of service connection for bilateral hearing loss and tinnitus were previously on appeal before the Board, the RO granted service connection for both of these disorders in a recent August 2013 rating decision.  Since the Veteran has not since appealed either the initial rating or effective date assigned for his bilateral hearing loss or tinnitus, these issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence in the VBMS eFolder or irrelevant to the issues on appeal.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War period.

2.  The Veteran's elevated monocytes and low eosinophils in January 2008 are considered to be a laboratory test results and are not a disability for VA purposes.  The Veteran does not have a current disability.  

3.  Despite his service in the Persian Gulf, the Veteran does not have objective indications of chronic disability manifested by a blood disorder, resulting from an undiagnosed illness or from a medically unexplained multi-symptom illness.  


CONCLUSION OF LAW

A blood disorder was not incurred in or aggravated by active service, to include active military service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant service connection claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the blood disorder issue in this case was satisfied by letters sent to the Veteran in January 2008 and July 2013.  The January 2008 letter also included information pertinent to Persian Gulf War illnesses.  The service connection issue was last adjudicated by the RO in August 2013, such that any timing error was cured.    

Accordingly, the Veteran has received all required notice in this case for the blood disorder service connection issue on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, service personnel records, Army National Guard records, VA treatment records, VA examination reports, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, argument from his representative, a private "independent medical examination" from an occupational physician, additional private medical evidence, and relevant newspaper articles.  

The Veteran was also afforded a VA examination and medical opinion in August 2013 that addressed the etiology of his alleged blood disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, this examination and opinion was thorough, based on a review of the claims folder, and supported by the clinical evidence of record and a rationale.  The examiner also discussed previous blood tests in rendering his determination.  In summary, the August 2013 VA examiner's findings are supported by the clinical evidence of record.  As such, there is no basis for any further VA examination or opinion for this particular issue on appeal.  

The RO made several attempts to secure alleged additional military records from Reynolds Army Community Hospital at Fort Sill, Oklahoma, dated in 1991 and thereafter.  The Veteran says he was hospitalized in 1991 at this hospital.  Service treatment records contain medical records from Ft. Sill dated in April 1991 and May of 1991.  However, they do not contain any evidence of blood tests revealing malaria or any other alleged blood disorder related to Persian Gulf exposures, as the Veteran alleges he was told by military doctors.  The Veteran has added the military told him at one point that his blood tests were "classified" and unavailable.  See December 2008 NOD.  But in fact, blood testing to include a complete blood count (CBC) at May 1991 and July 1992 examinations are normal, with no evidence of any blood disorder.  In any event, in a July 2009 response, Reynolds Army Community Hospital responded there are no additional service treatment records for the Veteran.  In a subsequent Formal Finding Memorandum, the RO detailed its efforts to secure any additional alleged records.  The Board concludes there is no reasonable indication that any specific, additional records from this facility are actually outstanding or missing.  

The RO also attempted to secure various treatment records dated in the 1990s, including alleged blood tests from private providers.  After the Veteran provided the required medical authorizations (VA Forms 21-4142), the RO attempted to secure various private medical records by way of an initial request, and when it did not receive a response, the RO issued follow-up requests, as well as explanatory letters to the Veteran of the RO's efforts and his concomitant duties.  Despite these efforts, several letters were returned by the postal service as undeliverable.  Several physicians yielded no response, despite multiple requests to the addresses provided by the Veteran.  In a September 2009 email, Dr. G.N. (initials used to protect privacy) stated that he did not have any blood test records for the Veteran.  Several of the private doctors indicated that any records had been destroyed.  The Board adds that it is common practice for hospitals and physicians to retain medical records for as long as required by law and then to destroy them.  In this case, the Board is satisfied the RO has made reasonable efforts to obtain these alleged private blood test records from the 1990s, and no further effort is required.  See 38 C.F.R. § 3.159(c).  

With regard to the previous June 2013 Board remand, the Board finds that the RO/Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the RO/AMC asked the Veteran to identify any additional relevant records and afforded the Veteran an August 2013 VA Persian Gulf examination to determine the existence and etiology of any blood disorder.  As such, the RO/AMC has substantially complied with the Board's instructions.  

The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  Hence, there is no error or issue that precludes the Board from addressing the merits of the blood disorder issue on appeal.

With regard to the claim for service connection for a respiratory disorder, the Board finds that further evidentiary development is needed and will be discussed herein below.  Therefore, an analysis regarding compliance with the VCAA for this particular claim is not required at this time.  


II.  Law and Analysis - Blood Disorder Issue

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Initially, the blood disorder at issue is not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(a), service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay evidence.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  If the disability is of the type for which lay evidence is competent, in making its determination regarding service connection, the Board, after making a credibility determination regarding the lay evidence, must weigh that evidence against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  That is, if not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 77 Fed. Reg. 63,225 - 63,227 (October 16, 2012) (final rule).     

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

Effective March 1, 2002, and again October 7, 2010, the law affecting compensation for disabilities occurring in Persian Gulf War veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Per these changes, the term 'qualifying chronic disability' was revised to mean a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).

If probative evidence exists that the veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  That is, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Board must explain its selection of analogous Diagnostic Code.  Id. at 472.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Prior to the Veteran's Persian Gulf War service in 1991, active duty service treatment records dated in 1980 and Army National Guard records dated from 1980 to 1989 are negative for any complaints, treatment, or diagnoses of any blood disorder.  The Veteran himself has not alleged the existence of any blood disorder prior to his service in the Persian Gulf in 1991.  In particular, the Veteran contends that his blood disorder resulted from his exposure to environmental hazards in the Persian Gulf, such as chemical weapons, vaccines, insect repellant, oil well smoke and fumes, and organic hydrocarbons while he served in Southwest Asia during the Gulf War.  At some point in 1991 during the time of his active duty or immediately thereafter, the Veteran says that blood tests revealed malaria or another blood disorder related to Persian Gulf exposures.  He has maintained that military doctors told him his blood disorder was due to toxic Persian Gulf exposures.  The Veteran has added that the military told him at one point that his in-service blood tests were "classified" and hence unavailable.  After returning home from the Persian Gulf in 1991, he has stated that he would get sick two or three times a month from his alleged blood disorder.  He has indicated that his face would get flushed and that he would experience fatigue, chills, sweating, fever, headaches, fainting, cramps, and dizziness.  These symptoms have become less frequent over time, but he currently reports a "shivering episode" every one to two months.  See December 2008 NOD; December 2007 claim; January 2008 VA Persian Gulf Registry examination; July 2009 VA Persian Gulf examination; July 2010 VA psychological examination; August 2013 VA hematologic examination.

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a blood disorder.

At the outset, the Veteran does not allege, and the evidence does not establish, that any alleged blood disorder was actually incurred in combat with the enemy; thus, the combat presumption does assist him here.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Board also emphasizes that the RO in August 2010 already denied service connection for an alleged diarrhea and hemorrhoids disorder with associated symptoms of dizziness, fever, shaking, cramps, and facial flushing due to Persian Gulf exposures.  These denials were not appealed to the Board.  

Active duty service treatment records dated in 1990 and 1991 are negative for any complaint, treatment, or diagnosis of a blood disorder.  National Guard records dated in 1992 are as well.  Blood tests, to include a CBC, at May 1991 and July 1992 examinations are normal, with no evidence of any blood disorder.  The Veteran's allegation that blood tests during active duty, National Guard service, or with the VA were deemed "classified" is not credible.  As noted, there are blood tests of record during that time period that provide affirmative evidence showing otherwise.  See Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  However, the Board does acknowledge that the Veteran was treated for chills and fever with a diagnosis of sinusitis according to a May 1991 sick slip.  In addition, in his July 1992 report of medical history at a National Guard examination, the Veteran indicated he experienced dizziness and fainting in December 1991, and he said he was told by military personnel it was due to Persian Gulf syndrome.

Following service, a December 1991 VA medical certificate and other VA treatment records list a reported history of treatment for fever, chills, vomiting, diarrhea, and cramps at Ft. Sill throughout 1991.  The diagnosis was nonspecific symptoms of no clear etiology.  The Veteran asserted at that time that blood tests had revealed malaria and a blood disease due to his Persian Gulf service.  This was not objectively confirmed anywhere in the record.  

An August 1998 letter from the Institute for Molecular Medicine discussed that Persian Gulf veterans at times developed flu-like infections with multiple symptoms.  However, this record does not confirm any blood disorder for the Veteran.

Following service, a November 2008 "independent medical examination" from a private occupational physician discussed January 2008 VA blood tests and noted that CBC results showed monocytes were "elevated" at 13.9, lymphocytes were "low" at 15.2, and eosinophils were "low" at 0.7.  That notwithstanding, the occupational physician did not diagnose any specific blood disorder from these readings.  

Following service, a January 2008 VA Persian Gulf Registry examination assessed that carcinoid syndrome should be considered as a diagnosis for the facial flushing, but it was doubtful due to the time period.  There is no further mention of this potential diagnosis in the record.  A July 2009 VA Persian Gulf examiner listed the results of January 2008 and August 2009 blood tests, but found no evidence of a blood disorder or any chronic pathologic disorder.  Finally, the Veteran underwent an August 2013 VA hematologic examination.  After performing August 2013 blood and laboratory tests, the examiner found no evidence for anemia, a hematologic disorder, a lymphatic disorder, sickle cell anemia, polycythemia vera, or an infectious disorder.  All parameters of the Veteran's blood count were deemed to be within normal limits.  The examiner did interpret earlier blood testing in January 2008 as demonstrating elevated monocytes and low eosinophils.  However, the examiner found there was no specific blood disorder, to include malaria.  The Veteran's reported symptoms of shivering and feeling sick every one to two months did not warrant a clinical diagnosis, and the examiner did not relate these symptoms to abnormal blood test results from January 2008.  His symptoms were "transient and "self-limiting" with no clinical evidence to warrant a diagnosis for a blood disorder. The examiner added there was no clinical evidence to render a diagnosis of any chronic undiagnosed illness due to a Persian Gulf environmental exposure.  There is no contrary medical opinion of record.  This opinion, based on a review of the pertinent evidence of record, lends probative support against the Veteran's blood disorder claim.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

The abnormal blood results documented in January 2008 and to the extent any other abnormal blood tests from the 1990s existed but are missing according to the Veteran, are more analogous to a laboratory result or symptom, rather than to a disease or injury, and may not be considered a disability for purposes of VA compensation.  The Board notes that, under 38 C.F.R. § 4.1, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 61 Fed. Reg. 20,440 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol or actual laboratory results are not, in and of themselves, disabilities).  It is crucial to note that no underlying disability - a specific blood disorder - has been assessed in the record despite the laboratory testing.  There are no probative records of diagnosis, treatment, or laboratory studies that confirm the Veteran has a specific blood disorder causing a disability in service or after service.  

With regard to lay evidence, the Board emphasizes that a blood disorder is a disease that is diagnosed based on laboratory or diagnostic studies, and it is beyond the scope of lay observation.  See Jandreau, 492 F.3d at 1377.  Likewise, the Veteran's contention that current symptoms of fatigue, shivering, and flushing are etiologically related to abnormal blood test results is not competent evidence.  Neither he nor his representative is a medical clinician.  Moreover, although the Veteran is competent to make a lay assertion that doctors in the past have diagnosed him with malaria or another blood disorder as the result of his Persian Gulf service, this assertion is outweighed and unsupported by other probative evidence of record.  Again, blood tests, to include a CBC, at May 1991 and July 1992 examinations are normal, with no evidence of any blood disorder.  

The Board has also considered the lay arguments of the Veteran's representative in the July 2014 brief.  The Veteran's representative has asserted that part of the August 2013 blood tests (a hematocrit reading) was abnormal.  However, the Veteran's representative, without evidence showing that he has medical training or expertise, can competently provide a lay assessment regarding the significance of a hematocrit reading.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  This would fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Similarly, the Court has held that an "[a]ppellant's attorney is not qualified to provide an explanation of the significance of clinical evidence").  Kern v. Brown, 4 Vet. App. 350, 353 (1993).  On the other hand, the August 2013 VA examiner did review those result and concluded that there was no disability.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability for a blood disorder, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

With regard to the Persian Gulf presumption, fatigue, headaches, and neurological signs and symptoms and are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  However, there is no probative evidence of record establishing a chronic disability pattern for an alleged blood disorder from either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).  The August 2013 VA examiner, in particular, stated there was no clinical evidence of a chronic, undiagnosed illness due to the Veteran's reported symptoms.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a blood disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a blood disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied. 


REMAND

Before addressing the merits of the service connection claim for a respiratory disorder, the Board finds that additional development of the evidence is required.

First, the Veteran has not been provided adequate VCAA notice for the issue of secondary service connection for a respiratory disorder.  The RO did send the Veteran earlier VCAA letters in January 2008 and July 2013 addressing direct service connection, but these letters did not advise him of the evidence necessary to substantiate a claim for secondary service connection.  In the July 2014 brief, the Veteran's representative raised the issue of whether he has a respiratory disorders secondary to obesity allegedly due to his service-connected PTSD disability.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for this secondary service connection issue. 

Second, the Veteran should be scheduled for a VA Persian Gulf examination and opinion to determine the likely etiology of any current respiratory disorder, on the basis of in-service incurrence due to his service in the Persian Gulf, as well as on the basis of being secondary to his service-connected PTSD disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Because the Veteran served in the Persian Gulf, the issue is raised as to whether any of his symptoms are due to a chronic disability pattern resulting from an undiagnosed illness or from a diagnosable but medically unexplained multi-symptom illness of unknown etiology.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i), (ii).  The previous August 2013 VA examination report was confusing because the examiner noted the Veteran's previous documented diagnosis in the record of "restrictive lung disease" and his current "mild restrictive findings" after PFTs were performed, but inconsistently concluded that the Veteran did not have a current respiratory disorder or illness.  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  If possible, it would be helpful if this examination and opinion was obtained from a respiratory specialist.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA notice letter in connection with his claim for service connection for a respiratory disorder, to include as secondary to his service-connected PTSD.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the VCAA letter should notify him of the evidence necessary to substantiate the respiratory disorder claim on both a direct and secondary basis.

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA Persian Gulf examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  To the extent possible, the opinion should be obtained from a VA respiratory specialist.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should respond to the following questions:

(A) Regarding the Veteran's claimed respiratory disorder, please provide an opinion as to whether any respiratory disorder is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis.  He or she is also asked to explain whether restrictive lung disease is a diagnosed disorder.

(B) For each respiratory disorder that the examiner determines is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, is it at least as likely as not (i.e., 50 percent or more probable) that a respiratory disorder is related to the Veteran's active service in 1990 and 1991, including environmental Persian Gulf hazards such as organic hydrocarbons?

(C) For each current respiratory disorder, the examiner should also state whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder is caused or aggravated by the Veteran's service-connected PTSD disability.  In rendering the opinion, the examiner is advised of the Veteran's contention that his service-connected PTSD disability has caused chronic sleep impairment that led to obesity, which then resulted in a respiratory disorder.  See medical treatise evidence cited in July 2014 Post-Remand Brief of Veteran's representative.  The examiner is advised that the July 2010 VA psychological examiner at the very least confirmed that the Veteran had sleep impairment and insomnia for the past 19 years attributable to the Veteran's service-connected PTSD.  

In rendering the above opinions, the examiner should also consider and address the following evidence: 

Service treatment records dated from 1990 to 1991 are negative for any complaint, treatment, or diagnosis of a respiratory disorder.  During active duty and latter National Guard duty, objective examinations dated in May 1991, July 1992, and December 1995 revealed that the Veteran's lungs and chest were normal.  His weight was listed at 241 pounds and 281 pounds.  In his reports of medical history at the May 1991, July 1992, and December 1995 examinations, the Veteran denied shortness of breath, asthma, or chest pain.  A December 1991 VA X-ray report for the chest failed to reveal any respiratory disorder.  

Following service, a February 2005 private PFT report assessed restrictive ventilatory defect, possibly secondary to obesity.  At the January 2008 VA Persian Gulf Registry examination, the Veteran reported shortness of breath since 1991.  A January 2008 lung X-ray was normal.  A VA PFT report dated in March 2008 is also present on the VBMS system, but it contains no accompanying analysis.  A November 2008 "independent medical examination" from a private occupational physician assessed a nexus between current restrictive lung disease and exposure to organic hydrocarbons during the Veteran's Persian Gulf service.  The private examiner clarified that February 2005 private PFTs confirmed the existence of restrictive lung disease.  The private examiner did not provide a specific rationale for the nexus opinion and failed to discuss the significance of the Veteran's weight at that time - 274 pounds.   

Following service, a July 2009 VA Persian Gulf examiner diagnosed restrictive and obstructive ventilatory disorder, based on cited PFT results.  Finally, an August 2013 VA examiner, after performing PFTs on the Veteran, concluded that the Veteran's "mild restrictive findings" were most likely the result of his obesity and body habitus.  The examiner also stated that a pulmonary fellow concurred with these findings.  The examiner's rationale was that the Veteran's shortness of breath was due to him being overweight and not physically fit.  If a person is not exercising regularly, he is likely to have shortness of breath when he starts to exercise, only relieved by rest.  The examiner added that the Veteran's weight (220 pounds) also made him susceptible to dyspnea on exertion.  Thus, the examiner believed the Veteran's respiratory symptoms were attributable to his obesity and not an undiagnosed illness from his Persian Gulf exposures.  However, the examiner's statement that the Veteran did not have a current respiratory disorder or illness, but still had "mild restrictive findings" after PFTs and a documented history of "restrictive lung disease," were confusing in their wording and inconsistent.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

6.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of service connection for a respiratory disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and to include as secondary to a service-connected PTSD.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


